               Case 3:20-cv-05787-SI Document 109 Filed 07/20/21 Page 1 of 2



 1 ROGER I. TEICH
   California State Bar No. 147076
 2 290 Nevada Street
   San Francisco, CA 94110
 3 Telephone: (415) 948-0045
   E-Mail Address: rteich@juno.com
 4
   ROBERT F. KENNEDY, JR.
 5 MARY HOLLAND
   Children’s Health Defense
 6 1227 North Peachtree Parkway, Suite 202
   Peachtree City, GA 30269
 7 Telephone: (917) 743-3868
   E-Mail Address: mary.holland@childrenshealthdefense.org
 8
   Attorneys for Plaintiff
 9 CHILDREN’S HEALTH DEFENSE

10                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF CALIFORNIA
11                                  SAN FRANCISCO DIVISION
12

13 CHILDREN’S HEALTH DEFENSE,

14                Plaintiff,
15        v.
                                                    Case No. 3:20-cv-05787-SI
16
   FACEBOOK, INC., a Delaware corporation;          NOTICE OF APPEAL
17 MARK ZUCKERBERG, a California resident;
   SCIENCE FEEDBACK, a French corporation;          Judge: Hon. Susan Illston
18 THE POYNTER INSTITUTE FOR MEDIA
   STUDIES, INC., a Florida corporation; and DOES
19 1-20,
20
                  Defendants.
21

22

23

24

25

26
27

28


                                               1                                    Notice of Appeal
                                                     CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
              Case 3:20-cv-05787-SI Document 109 Filed 07/20/21 Page 2 of 2



 1         NOTICE IS GIVEN that Plaintiff Children’s Health Defense appeals to the United States Court

 2 of Appeals for the Ninth Circuit from the following:

 3         1. The Court’s Order granting Defendants’ motions to dismiss the Second Amended Complaint,

 4             denying Plaintiff’s motion to supplement and denying leave to amend, dated and filed June

 5             29, 2021, Docket No. 107 (see Exhibit A);

 6         2. Judgment dated June 30, 2021, Docket No. 108 (see Exhibit B); and

 7         3. All other orders, rulings, decisions, or opinions merged therein.

 8         A Representation Statement is being submitted pursuant to Circuit Rule 3-2 (see Exhibit C).

 9

10         Dated: July 20, 2021                 Respectfully submitted,

11

12                                              ROBERT F. KENNEDY, JR.
                                                Founder and Chairman, Children’s Health Defense
13

14

15                                              MARY S. HOLLAND
                                                General Counsel, Children’s Health Defense
16

17
                                                ROGER I. TEICH
18

19                                              Counsel for Plaintiff
                                                Children’s Health Defense
20

21

22

23

24

25

26
27

28


                                                    2                                     Notice of Appeal
                                                           CHD v. Facebook et al.; Case No. 3:20-cv-05787-SI
